Title: To Benjamin Franklin from John Reynolds, 14 April 1778: résumé
From: Reynolds, John
To: Franklin, Benjamin


<Hotel St. Louis, Rue Fromenteau near the Palais Royal, Paris, April 14, 1778: When I visited you at Passy on March 27, and mentioned going to Nantes to investigate some American goods that I have the opportunity of bringing into England, you suggested that I write Mr. Williams, who could give me the information and spare me the journey. I did so and now, eighteen days later, have had no answer. I return tomorrow night unless I hear before then.>
